[232] From the returns, it appears that the suits were for trespass generally. Ou the return of the summons, the defendant claimed title, and, before the justice, put in a plea of liberum tenementum. This should have put a stop to the justice’s proceedings, as it amounted to a termination of his authority. He could not proceed in the case without passing judgment on the plea, and, by the act of assembly, he cannot try any action where the title to land shall, in any manner, come in question. See ante p. 175.
Kinsey, C. J.
As to the objection which has been urged against this plea, there is ño weight in it. The proceedings before the jus*270tices, though they should be formal and regular, are not to be examined with the same exactness as the proceedings in other courts; there is no necessity for a strictly formal plea. The authority of a justice is special, and created for a particular purpose; and if he exceeds his powers, all his acts are coram non judice, though no plea pleaded.
Per Cur. Reverse the judgment.